              Case 2:20-cv-00202-ESW Document 1 Filed 01/28/20 Page 1 of 5



1    Glynn W. Gilcrease, Jr., Esq. (#003407)
     LAW OFFICE OF GLYNN W. GILCREASE, JR., P.C.
2
     4500 S. Lakeshore Dr., Suite 368
3    Tempe, Arizona 85282
     Tel.: (480) 897-0990
4    glynn@gilcreaselaw.com
5
     Sevrin J. Huselid, Esq. (#003586)
6    HUSELID & HUSELID PC
     P.O. Box 743
7    Globe, Arizona 85502
     Tel.: (928) 425-3225
8    sev@huselidlaw.com
9
     Attorneys for Plaintiffs
10
                            IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE DISTRICT OF ARIZONA
12
     LINDA SISTO, a widow; TASHINA                    Case No.:
13   SISTO, an unmarried woman; TYRELL
     SISTO, an unmarried man; JEREMY
14   SISTO, an unmarried man; KASHINA                 COMPLAINT
     SISTO, an unmarried woman;
15
     LANNETTE SISTO, an unmarried
16   woman; and PURCELL SISTO, an
     unmarried man,
17
        Plaintiffs,
18

19                     v.

20
     THE UNITED STATES OF AMERICA,
21

22
          Defendant,

23
            Plaintiffs LINDA SISTO, TASHINA SISTO, TYRELL SISTO, JEREMY
24
     SISTO, KASHINA SISTO, LANNETTE SISTO, and PURCELL SISTO, “hereinafter
25   the Sisto family” for their Complaint against the Defendant, allege as follows:



                                                  1
                 Case 2:20-cv-00202-ESW Document 1 Filed 01/28/20 Page 2 of 5



1                                JURISDICTION AND VENUE
2           1.      The Court has jurisdiction over the claims against the United States of
3    America pursuant to 28 U.S.C. § 1346 (b). On or about July 22, 2019, the Sisto family

4
     filed an administrative claim with the appropriate agencies, to wit, the United States
     Indian Health Services, the United States Department of Health and Human Services,
5
     and the Department of Justice/United States Attorney in compliance with 28 U.S.C.
6
     Section 2675. Now six months after the administrative claim has been filed, the agencies
7
     have taken no action on said claim. The Sisto family treat their claim as being rejected
8
     and file this action pursuant to the Federal Tort Claims Act.
9           2.      The acts giving rise to this action occurred on the San Carlos Apache
10   Reservation in Arizona, making venue proper in this district pursuant to 28 U.S.C. §
11   1402(b).

12          3.      The medical care complained of was rendered at the San Carlos Apache

13
     Healthcare Corporation Hospital on the San Carlos Apache Reservation in the State of
     Arizona.
14
                                FEDERAL TORT CLAIMS ACT
15
            4.      This action is brought pursuant to the Federal Tort Claims Act (“FTCA”).
16
     The Sisto family’s claims are for money damages arising from the wrongful death of
17
     Tyrone Sisto caused by the medical negligence of Federal Government employees acting
18   within the scope of their employment under circumstances where a private person would
19   be liable under Arizona state law.
20          5.      At all times relevant to this action, physicians, nurses, and medical

21   personnel at the San Carlos Apache Healthcare Corporation Hospital were employees
     working in the course and scope of their employment for the Indian Health Services,
22
     now the United States Public Health Service, a United States government agency
23
     providing health and medical services to the San Carlos Apache people under the
24
     auspices of the United States Department of Health and Human Services, which are also
25
     agencies of the United States of America.



                                                  2
                  Case 2:20-cv-00202-ESW Document 1 Filed 01/28/20 Page 3 of 5



1            6.      Plaintiff Linda Sisto is the natural mother of the decedent Tyrone Sisto,
2    Plaintiffs Tashina Sisto, Tyrell Sisto, Jeremy Sisto, Kashina Sisto, Lannette Sisto and
3    Purcell Sisto are the natural born children of Tyrone Sisto, who died on August 8, 2017.

4
             7.      The United States of America, through its agencies, the Department of
     Health and Human Services and Indian Health Services, now the United States Public
5
     Health Service, operates the San Carlos Apache Healthcare Corporation Hospital.
6
             8.      The Sisto family allege upon information and belief that Dr. Rickey Gross
7
     was, and at all times material hereto, an employee of San Carlos Apache Healthcare
8
     Corporation Hospital and a resident of the State of Arizona.
9            9.      At all times material hereto Dr. Rickey Gross was acting within the course
10   and scope of his employment with San Carlos Apache Healthcare Corporation Hospital
11   and the United States of America.

12                                 FACTUAL ALLEGATIONS

13
             10.     On August 4, 2017, Tyrone Sisto was fifty-one years old when he
     presented to the San Carlos Apache Healthcare Corporation Hospital for headache, body
14
     aches and poor appetite with an onset of three days prior. He was an otherwise healthy
15
     51 year-old man.
16
             11.     At the hospital Tyrone was seen by Dr. Rickey Gross, an employee of San
17
     Carlos Apache Healthcare Corporation Hospital.
18           12.     The results of his lab results were notable for Hyponatremia,
19   hyperglycemia, elevated liver enzymes, elevate bilirubin and thrombocytopenia.
20           13.     Dr. Gross’ documented assessment of Tyrone was: 1. Viral syndrome, 2.

21   Viral myalgia. After receiving IV fluids, pain and nausea medication he was discharged
     home.
22
             14.     There was no explanation given by Dr. Gross as to why a diagnosis of viral
23
     illness was founded. Dr. Gross did not examine Tyrone for Rocky Mountain Spotted
24
     Fever, and did not prescribe or start him on Doxycycline despite being in a region
25
     known for a high prevalence of this disease.



                                                    3
                 Case 2:20-cv-00202-ESW Document 1 Filed 01/28/20 Page 4 of 5



1           15.      On August 8, 2017 just four days after presenting himself to Dr. Gross at
2    the emergency room in San Carlos Apache Healthcare Corporation Hospital, Tyrone
3    was found dead in his home. He had a rash all over his body and there were ticks all

4
     over the room and one on his body.
            16.      On August 28, 2017 the Center for Disease Control issued a final report of
5
     Tyrone’s blood drawn on August 4, 2017 during his hospital visit which confirmed
6
     Rocky Mountain Spotted Fever via Rickettsia molecular detection.
7
                                      MEDICAL NEGLIGENCE
8
            17.      The Sisto family re-allege and incorporate by reference all allegations set
9    forth in the preceding paragraphs of the complaint.
10          18.      In providing medical care, attention, treatment and advice to Tyrone Sisto
11   as described above, Defendant and their agents and employees failed to administer that

12   degree of care, skill and learning expected of a reasonable healthcare provider in the

13
     same profession, class and/or applicable medical area or specialty in this state acting in
     the same or similar circumstances; and such failures constituted medical negligence and
14
     resulted in and were the cause of emotional injuries to the Sisto family and the death of
15
     Tyrone Sisto.
16
            19.      As a direct and proximate result of the negligence of Defendant, and its
17
     agents and employees, the Sisto family have and will continue to suffer emotional
18   injuries and distress over the suffering and death of Tyrone Sisto.
19          WHEREFORE, the Sisto family demands judgment against Defendant as follows:
20          A.       For general and special damages that a jury or Court could consider to be

21                   full, fair and just compensation including, but not limited to, damages for
                     the wrongful death of TYRONE SISTO, whose family has suffered severe
22
                     grief, loss of support, love, affection, warmth and companionship as a
23
                     result of his death;
24
            B.       For an award of taxable costs in connection with this action; and
25
            C.       For such other and further relief as the Court deem just and proper.



                                                    4
      Case 2:20-cv-00202-ESW Document 1 Filed 01/28/20 Page 5 of 5



1    RESPECTFULLY SUBMITTED this 28th day of January, 2020.
2
                                        LAW OFFICE OF GLYNN W.
3                                       GILCREASE, JR., P.C.

4
                                        By: /s/ Glynn W. Gilcrease, Jr.
5                                       Glynn W. Gilcrease, Jr., Esq.
                                        4500 S. Lakeshore Dr., Suite 368
6
                                        Tempe, Arizona 85282
7                                        Attorney for Plaintiffs

8
                                        HUSELID & HUSELID PC
9

10
                                        By: /s/ Sevrin J. Huselid, Esq.
11                                      Sevrin J. Huselid, Esq.
                                        P.O. Box 743
12                                      Globe, Arizona 85502
                                        Attorney for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25




                                    5
